\DOO\]O\Ul-I>L)JN)-»

N[\)[\)I\.)[\)N[\))-‘>-‘r-\)-\>-¢r-a)-lr-‘r-\)-r
O\Ua-I>L»N»-‘O\QOO\IO\!J\-l>wl\)v-\O

 

men _ REctlvF_\)

___ E SF.RVED ON
ENTER D COUNSF.L/PART|ES OF RECORD

 

JAN 0'\ 2019

 

 

 

CLERK US D|STRICT COURT

CT OF NEVADA
BY: DISTR| DEPuW

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA , 2:17-CR~007-JAD-CWH
Plaintiff, Preliminary Order of Forfeitm'e

V.
ANTONIO LAMARCUS MASTERS,
Defendant.

 

 

 

This Court finds that defendant Antonio Larnarcus Masters pled guilty to Count One
of a One-Count Criminal lndictment charging him With sexual exploitation of children in
violation of 18 U.S.C. § 2251(a). Criminal Indictrnent, ECF No. l; Change of Plea, ECF
No. 38; Binding Plea Agreement, ECF No. 39.

This Court finds defendant Antonio Lamarcus Masters agreed to the forfeiture of the
property set forth in the Plea Agreement, the Bill of Particulars, and the Forfeiture
A]legation of the Criminal Indictrnent. Crirninal Indictment, ECF No. l; Bill of Particulars,
ECF No. 18; Change of Plea, ECF No. 38; Binding Plea Agreernent, ECF No. 39.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(l) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement,
the Bill of Particulars, and the Forfeiture Allegation of the Criminal lndictrnent and the
offense to which defendant Antonio Larnarcus Masters pled guilty.

The following property is (l) any visual depiction described in 18 U.S.C. § 2251, or

any book, magazine, periodical, Hlm, videotape, or other matter which contains any such

 

OO\]O\Ul-l>L)JN

\O

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

visual depiction, which was produced, transported, mailed, shipped or received in violation
of 18 U.S.C. § 2251(a); (2) any property, real or personal, constituting or traceable to gross
profits or other proceeds obtained from a violation of 18 U.S.C. § 2251(a); and (3) any
property, real or personal, used or intended to be used to commit or to promote the
commission of 18 U.S.C. § 2251(a) or any property traceable to such property, and is subject
to forfeiture pursuant to 18 U.S.C. § 2253(a)(l), 2253(a)(2), and 2253(a)(3):

l. Samsung 32GB Micro SD Card; and

2. ZTE cell phone model No. Z819L, S/N: 326E52611AAC
(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(€).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTI-IER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Antonio Lamarcus Masters in
the aforementioned property are forfeited and are vested in the United States of America
and shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be liled, and state the name and contact information for the

///

 

\DOO\]O\Ul-b

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTI-[ER ORDERED, ADJUDGED, AND DECREED that any individual
or entity Who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTI-[E`,R ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTI-[ER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

/ / /
/ / /

 

\DOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk
send copies of this Ord r o all counse of record.

DATED this day of , 2019.

 

 

 

WD STAZ]§ DISTRICT JUDGE

 

